Citation Nr: 0031980	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-14 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral plantar 
fasciitis.

2.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected 
disabilities.

3.  Entitlement to service connection for a left hip 
disorder, claimed as secondary to service-connected 
disabilities.

4.  Entitlement to an increased (compensable) rating for a 
stress fracture of the left calcaneus.

5.  Entitlement to an increased (compensable) rating for a 
stress fracture of the right calcaneus.

6.  Entitlement to a 10 percent disability rating for 
multiple noncompensable service-connected disorders.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1973 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1999 by the 
Department of Veterans Affairs (VA) Fargo, North Dakota, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for bilateral plantar fasciitis in a decision of June 1996, 
and the veteran did not perfect an appeal. 

2.  The additional evidence presented since June 1996 is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral plantar fasciitis.

3.  The veteran's low back disorder was not caused or 
aggravated by his stress fractures of the right and left 
calcanei.

4.  The veteran's left hip disorder was not caused or 
aggravated by his stress fractures of the right and left 
calcanei.

5.  The stress fracture of the left calcaneus is not 
productive of any disability.

6.  The stress fracture of the right calcaneus is not 
productive of any disability.

7.  The veteran's service-connected disabilities do not 
clearly interfere with normal employability.


CONCLUSIONS OF LAW

1.  The unappealed RO decision of June 1996 which denied 
service connection for bilateral plantar fasciitis is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).

2.  The additional evidence presented since June 1996 is not 
new and material, and the claim for service connection for 
bilateral plantar fasciitis has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2000).

3.  The veteran's low back disability was not proximately due 
to or the result of service-connected disabilities.  
38 C.F.R. § 3.310 (2000).

4.  The veteran's left hip disability was not proximately due 
to or the result of service-connected disabilities.  
38 C.F.R. § 3.310 (2000).  

5.  The criteria for a compensable rating for a stress 
fracture of the left calcaneus are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2000).  

6.  The criteria for a compensable rating for a stress 
fracture of the right calcaneus are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2000).

7.  The criteria for a 10 percent rating for multiple 
noncompensable service-connected disabilities are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.324 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New And Material Evidence Has Been Presented To 
Reopen A
 Claim For Service Connection For Bilateral Plantar 
Fasciitis.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as arthritis is manifest to a compensable degree within 
one year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2000).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  The veteran has previously established service 
connection for stress fractures of the right and left 
calcanei, each rated as noncompensably disabling.

The RO previously denied the veteran's claim for service 
connection for bilateral plantar fasciitis in a decision of 
June 1996.  The veteran was notified by letter of that 
decision and of his right to file an appeal, but he did not 
do so and the decision became final.

The evidence which was considered at that time included the 
veteran's service medical records, including X-ray reports, 
which showed treatment for stress fractures of the feet for 
which service connection has already been granted, but did 
not reflect the presence of bilateral plantar fasciitis.  

Also of record was a treatment record dated in November 1989 
from T. E. Miller, M.D., which reflected that the veteran 
gave a history of developing bilateral foot pain while 
marching in service and was treated in a cast for a 
presumptive diagnosis of stress fractures of both feet.  He 
reportedly continued to have pain in the heel area 
bilaterally.  On examination, he had mild pes planus and 
slightly excessive hindfoot valgus.  He was tender all around 
the heel.  X-rays of his subtalar joint and calcaneus were 
normal.  Similarly, treatment records dated in March 1996 
from E. L. Espe, D.P.M., show that the veteran complained of 
pain in both heels.  He said that they had bothered him for 
several years but seemed to have gotten progressively worse 
in the last few months.  He related a history of injuring his 
heels in basic training in the military many, many years 
earlier.  He said that he was told that he had fractured 
heels, but he was not sure if X-rays had been taken.  
Following examination and X-rays (which were normal) the 
assessment was plantar fasciitis, bilateral heels.  

A VA feet examination report dated in May 1996 shows that the 
examiner noted the veteran's history of stress fractures in 
basic training.  However, he stated that a stress fracture of 
the calcaneus was a self limiting disorder, and that plantar 
fasciitis had much different symptoms, and signs.  

Finally, the evidence which was previously considered 
included a VA radiology report dated in May 1996 which showed 
that X-rays of the veteran's feet revealed no evidence of 
calcaneal spurring.  

In the rating decision of June 1996, the RO noted that the 
evidence showed that the veteran had not been treated for 
plantar fasciitis while on active duty, and the evidence did 
not show that the plantar fasciitis was related to his 
service-connected stress fractures of the heels.  

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 (West 1991) and 38 C.F.R. 
§ 3.156(a).  "New and material evidence" means evidence not 
previously submitted to the agency decision makers which 
bears directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156 (2000).  The reopening standard calls for 
judgments as to whether new evidence (1) bears directly or 
substantially on the specific matter, and (2) is so 
significant that it must be considered to fairly decide the 
merits of the claim.  See Fossie v. West, 12 Vet. App. 1 
(1998).  Some evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability and is, therefore, new and 
material.  See Hodge v. West,  155 F.3d 1356, 1363 (Fed. Cir. 
1998).  If no new and material evidence is presented to 
reopen the claim, the prior denial remains final.  See 38 
U.S.C.A. § 7105 (West 1991).  

The additional evidence which has been presented includes 
current medical treatment records pertaining to treatment of 
plantar fasciitis; however, none of it contains any medical 
opinion that the disorder is related to service or to the 
service-connected stress fractures.  Therefore, the 
additional records do not add any additional pertinent 
information.  Reports of examinations conducted by the VA in 
December 1998 also do not include any opinion relating the 
veteran's plantar fasciitis to service or to his service-
connected disabilities.  

Thus, there is still no evidence linking the claimed plantar 
fasciitis to service or to his service-connected stress 
fractures.  For the foregoing reasons, the Board finds that 
the additional evidence presented since June 1996 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
plantar fasciitis.  Accordingly, the decision of June 1996 
which denied service connection for plantar fasciitis remains 
final.  

II. Entitlement To Service Connection For A Low Back 
Disorder, Claimed
 As Secondary To Service-Connected Disabilities.

The Board has noted that in a letter dated in December 1998 
David Nelson, a chiropractor, stated that it was difficult to 
properly treat the veteran's back disorder because of his 
feet.  However, the only problems with the veteran's feet 
which are currently symptomatic are nonservice-connected 
disabilities such as his plantar fasciitis.  The fact that 
nonservice-connected disabilities of the feet may have 
aggravated the veteran's back disorder does not provide a 
basis for granting service connection for a back disorder.  

The Board also notes that the report of a VA examination of 
the veteran's feet conducted in December 1998 shows that the 
examiner concluded that the veteran's chronic low back pain 
was not related to his bilateral calcaneal fractures.  In 
light of the foregoing, the Board finds that the veteran's 
low back disorder was not caused or aggravated by his stress 
fractures of the right and left calcaneus.  Accordingly, the 
Board concludes that the veteran's low back disability was 
not proximately due to or the result of service-connected 
disabilities.

III.  Entitlement To Service Connection For A Left Hip 
Disorder, Claimed
 As Secondary To Service-Connected Disabilities.

The veteran has not presented any evidence showing that his 
left hip disorder is related to his service-connected 
disabilities.  On the contrary, the VA examiner in December 
1998 concluded that the veteran did not actually have a left 
hip disorder, but had pain in the buttocks.  The examiner 
concluded that the symptoms were related to diabetic 
neuropathy.  In light of the foregoing evidence, the Board 
finds that the veteran's left hip disorder was not caused or 
aggravated by his stress fractures of the right and left 
calcaneus.  Accordingly, the Board concludes that the 
veteran's left hip disability was not proximately due to or 
the result of service-connected disabilities.

IV.  Entitlement To An Increased (Compensable) Rating For
 A Stress Fracture Of The Left Calcaneus.

The Board finds that, with respect to the claim for a higher 
rating for a stress fracture of the left calcaneus, all 
relevant facts have been properly developed.  The evidence 
includes the veteran's service medical records and post 
service medical treatment records  The veteran has been 
afforded disability evaluation examinations, and all 
pertinent evidence has been reviewed by the RO.  The veteran 
has declined the opportunity to have a personal hearing.  
There is no indication that there is any additional relevant 
evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  A foot disorder may be rated under 
Diagnostic Code 5284.  Under that diagnostic code, a 10 
percent rating is warranted for an injury which is moderate 
in degree.  A 20 percent rating is warranted for a moderately 
severe injury.  A 30 percent rating is warranted for a severe 
injury.  A 40 percent rating may be assigned if there is 
actual loss of use of the foot.  Under 38 C.F.R. § 4.31 
(2000), however, a zero percent rating shall be assigned when 
the requirements for a compensable evaluation are not met.  
The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (2000).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (2000).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (2000).

The evidence which has been developed in connection with the 
veteran's claim for an increased rating includes a letter 
dated in February 1998 from E. L. Espe, D.P.M. which shows 
that the veteran reported complaints of severe pain in both 
heels for the past three months.  Following examination, the 
diagnosis was severe chronic and recurring plantar fasciitis 
of both feet.  A letter dated in May 1998 from E. L. Espe, 
D.P.M., shows that the veteran was seen for a recheck of his 
feet.  He said that he had been wearing orthotic devices for 
6 to 8 hours per day but had not really noticed any change.  
He continued to have pain and tingling in both feet.  He said 
that the pain seemed to go into his hip and he could only 
walk about 15 minutes before he had to stop because of 
discomfort.  Since the veteran was not noticing any 
improvement, the podiatrist recommended that he be evaluated 
by a neurologist to be certain that there was no lower back 
problem that was causing his lower extremity symptoms.  

VA outpatient medical treatment records dated in 1998 show 
that the veteran's complaints included having pain in the 
heels and problems walking.  The pertinent assessment was 
previous history of injury to the ankle in service with 
increasing pain and discomfort with impaired mobility.  

The report of a peripheral nerves examination conducted by 
the VA in December 1998 shows that the veteran complained of 
having pain which radiated from the left heel to the entire 
length of the leg to the left buttocks.  He said that he also 
had tingling of the foot and toes on both sides, with the 
left greater than the right.  Significantly, following 
examination, the examiner attributed the findings to diabetic 
peripheral neuropathy rather than to the service-connected 
stress fractures.  

Similarly, the report of an examination of the veteran's feet 
conducted by the VA in December 1998 shows that the veteran 
gave a history of having stress fractures of the calcanei in 
basic training and had recurring heel pain over the years.  
He said that he had been experiencing constant dull heel 
pains in both heels for approximately 11 months.  This pain 
reportedly radiated to the buttocks.  On examination, the 
veteran ambulated with an obviously antalgic gait which 
favored the left side.  On examination, there was moderate 
pes planus of the right foot and mild pes planus of the left 
foot.  There was minimal pronation of the right foot and no 
pronation of the left foot.  Heel and toe walking was very 
difficult.  X-rays of the feet were negative.  Significantly, 
the examiner concluded that there was no evidence of 
bilateral calcaneal fractures found.  The pertinent diagnoses 
were bilateral plantar fasciitis, left greater than right; 
and bilateral pes planus.  

Thus, the evidence shows that the only symptoms affecting the 
veteran's feet are due to nonservice-connected disabilities. 
The use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation is to be avoided.  See 38 C.F.R. § 4.14 
(2000).  In light of the lack of any evidence of pain or 
impairment of function of the left foot, the Board finds that 
the left foot disorder is no more than slight in degree.  
Accordingly, the Board concludes that the criteria for a 10 
percent disability rating for a stress fracture of the left 
calcaneus are not met.

V.  Entitlement To An Increased (Compensable) For
 A Stress Fracture Of The Right Calcaneus.

The evidence pertaining to the stress fracture of the right 
calcaneus is summarized above.  As noted, the evidence shows 
that the only impairment affecting the veteran's feet is due 
to nonservice-connected disabilities.  The stress fracture of 
the right calcaneus is not currently productive of any 
disability.  Accordingly, the Board concludes that the 
criteria for a compensable rating for a stress fracture of 
the right calcaneus are not met.

VI.  Entitlement To A 10 Percent Disability Rating For 
Multiple
 Noncompensable Service-Connected Disorders.

The veteran contends that the RO should have granted a 10 
percent rating under 38 C.F.R. § 3.324 for multiple 
noncompensable service-connected disabilities.  Whenever a 
veteran is suffering from two or more separate permanent 
service-connected disabilities of such character as clearly 
to interfere with normal employability, even though none of 
the disabilities may be of compensable degree under the 
rating schedule, the rating agency is authorized to apply a 
10 percent rating, but not in combination with any other 
rating.  See 38 C.F.R. § 3.324 (2000).

The veteran's service-connected disabilities are stress 
fractures of the right and left calcanei, both rated as 
noncompensably disabling.  Significantly, however, the 
evidence does not establish that they clearly interfere with 
normal employability.  As noted above, the evidence shows 
that they are not currently productive of impairment of the 
feet.  The only impairment noted is due to the veteran's non-
service-connected plantar fasciitis which may not be 
considered in connection with his claim for service-connected 
disability compensation.  Thus, it cannot be said that the 
service-connected disorders have clearly interfered with his 
employability.  Accordingly, the Board concludes that the 
criteria for a 10 percent rating for multiple noncompensable 
service-connected disabilities are not met.


ORDER

1.  New and material evidence has not been presented to 
reopen a claim for service connection for bilateral plantar 
fasciitis.  The appeal on that issue is denied.

2.  Service connection for a low back disorder, claimed as 
secondary to service-connected disabilities, is denied. 

3.  Service connection for a left hip disorder, claimed as 
secondary to service-connected disabilities, is denied.

4.  An increased (compensable) rating for a stress fracture 
of the left calcaneus is denied.

5.  An increased (compensable) rating for a stress fracture 
of the right calcaneus is denied.

6.  A 10 percent disability rating based on multiple 
noncompensable service-connected disabilities is denied.




		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 1 -


